*166ON MOTION FOR REHEARING.
In a motion for rehearing the appellant insists the Fowler case is not in point because it merely decided that an appeal will not lie from an order appointing an administrator and the present appeal was not taken from an order appointing Schenk, but from an order refusing to appoint Flick. This distinction strikes us as being too tenuous for practical purposes. In truth the present case is exactly like the Fowler case in its essential facts. In the Fowler case two persons, Mrs. Grover and Geo. J. Cockrell, had applied for administration on the estate of the deceased. Mrs. Grover also filed objections to Cockrell’s appointment. The probate court heard both applications and the objections at the sarhe time, overruled the objections, refused Mrs. Grover’s application and appointed Cockrell. Mrs. Grover took an appeal and sued for a writ of prohibition to prevent Cockrell from acting, and the probate court from recognizing him, as administrator pending the appeal. The prohibition was denied by the Supreme Court on the sole ground that Mrs. Grover’s appeal did not lie. She appealed from an order just like we have here; namely, from one appointing an administrator of the estate and refusing to appoint her. Flick appealed from an order appointing Schenk and refusing to appoint him. Both matters were disposed of by the probate court in the same order. Moreover, the Supreme Court in the Fowler case showed why an appeal would not lie and what the proper remedy was. Suppose an appeal was allowed from a refusal to appoint one person administrator, another having been appointed at the same time. If on the appeal the probate court’s ruling was reversed and a decision given that the appealing party should have been appointed, this would be, in effect, an adjudication against the right of the appointee without his having been heard — that is, the decision would be that the appealing party was entitled *167to the appointment instead of the one actually appointed. If the probate court should afterwards revoke the original appointment, by the express words of the statutes the appointee could appeal from that order. Meanwhile the estate Avould be thrown into confusion. What was decided in the PoAvler case was that an appeal Avould not lie from an order appointing one person administrator and refusing to appoint another; and that is just the order Ave have here.
We are cited to the decision of this court in State v. Collier, 62 Mo. App. 30, and the decision of the Kansas City Court of Appeals in B'irge v. Birge, 94 Mo. App. 15, as holding that an appeal does lie from an order of the probate court refusing letters of administration to a party entitled to them. We think both those decisions are in direct conflict with the PoAvler case, decided by the Supreme Court and will follow the latter case. We are unable to draw a valid distinction between the Fowler case and the present one and, therefore, adhere to our ruling dismissing the appeal.
Because the judges of this court deem this decision in conflict with the decision of the Kansas City Court of Appeals above cited, and this cause is certified to the Supreme Court for Anal determination. It is so ordered.
All concur.